                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

CONNIE BROSMORE, as special                                                   PLAINTIFF
administrix of the estate of Tim Brosmore,
deceased, and as spouse

v.                           CASE NO. 3:20-CV-00215-BSM

DEERE & COMPANY, d/b/a                                                      DEFENDANT
JOHN DEERE COMPANY
                                       JUDGMENT

       Consistent with the order entered today, this case is dismissed with prejudice and the

parties will bear their own costs.

       IT IS SO ORDERED this 18th day of May, 2021.




                                                    UNITED STATES DISTRICT JUDGE
